Citation Nr: 1016149	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1985, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision in which the RO denied 
service connection for bilateral hearing loss and tinnitus.  
In September 2005, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in January 
2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 
2006.

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge at the RO.  However, in 
correspondence received in September 2006, the Veteran 
cancelled his hearing request.  

The Board notes that, while the Veteran previously was 
represented by the North Carolina Division of Veterans 
Affairs, in July 2006, the Veteran granted a power-of-
attorney in favor of the American Legion with regard to the 
claims on appeal.  The Veteran's current representative has 
submitted written argument on his behalf.  The Board 
recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The Board accepts the Veteran's assertion of noise 
exposure in service as credible and consistent with his 
established combat service.

3.  Although the Veteran currently has hearing loss in each 
ear to an extent recognized as a disability for VA purposes, 
there is no evidence of hearing loss for several years after 
service, and the only competent, probative opinion to address 
the question of whether there exists a nexus between alleged 
in-service noise exposure and the Veteran's bilateral hearing 
loss weighs against the claim.

4.  Although the Veteran is competent to assert that he has 
ringing in his ears (tinnitus), the first clinical evidence 
documenting complaints of tinnitus was many years after 
service, and the only competent, probative opinion to address 
the question of whether there exists a nexus between alleged 
in-service noise exposure and the Veteran's tinnitus weights 
against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009);     38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).

2.  The criteria for service connection for tinnitus are not 
met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection for bilateral hearing loss, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The June 2005 RO rating decision reflects the initial 
adjudication of the hearing loss claim after issuance of the 
December 2004 letter.

The Board notes that the RO did not provide the Veteran with 
notice specifically regarding his claim for tinnitus.  
However, the claims file reflects that the Veteran and his 
representative had actual knowledge of the information and 
evidence necessary to substantiate his claim for service 
connection for tinnitus.  In this regard, in correspondence 
received in September 2006, the Veteran's representative 
noted that he discussed the statutory requirements for 
service connection for the issues on appeal with the Veteran.  
After this discussion, the Veteran indicated that he 
understood what was required to establish service connection 
for these  claims.  Given this, the Board finds that the 
absence of VCAA notice specific to the claim for service 
connection for tinnitus  is harmless because actual knowledge 
of what the evidence must show to substantiate the claim is 
shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (holding that where the appellant demonstrates 
awareness of the information and evidence necessary to 
establish entitlement to his claim, the appellant was not 
prejudiced by VA's failure to satisfy the duty to notify 
prior to the initial adjudication).  

The Board also notes that a March 2006 post-rating letter 
provide general notice to the Veteran regarding VA's  
assignment of disability ratings and effective dates (in the 
event service connection is granted.  However, the timing of 
this notice-after the last adjudication of the claims-is 
not shown to prejudice the Veteran.  Because the Board herein 
denies each  claim for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the report of a March 
2005 VA examination.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with either claim is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of either matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss and 
tinnitus.  Specifically, he asserts that in-service noise 
exposure while serving as an infantryman resulted in hearing 
loss and tinnitus.  The Veteran contends that he was exposed 
to artillery fire in Vietnam, gunfire on the range, and jet 
engines during his assignment to an Airborne division.  

At the outset, the Board notes that the Veteran's service 
personnel records show that he served as an infantryman for 
approximately 22 years.  Thus, the Board accepts the 
Veteran's assertion of in-service noise exposure as credible 
and consistent with his established combat service.  That 
fact notwithstanding, the Board also finds that the record 
presents no basis for a grant of service connection for 
bilateral hearing loss or tinnitus.

Service treatment records reflect no complaints of diminished 
hearing or ringing of the ears, but reveal that hearing 
during service and at separation was within normal limits.  
An October 1982 Report of Medical Examination includes a 
notation that the Veteran had normal ears.  The Veteran 
denied hearing loss and ear trouble on an October 1982 Report 
of Medical History.  On October 1982 audiometric testing, the 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
0
5
LEFT
10
5
5
20
25

On the Report of Medical History completed in conjunction 
with retirement in November 1984, the Veteran did not answer 
a question as to whether he had hearing loss on a Report of 
Medical History; however; he denied ear trouble.  The 
November 1984 Report of Medical Examination includes a 
notation that the Veteran had normal ears.  On audiometric 
testing,  pure tone thresholds were  as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
5
15
LEFT
15
15
10
20
30

The above-described evidence reflects that neither a 
bilateral hearing loss disability nor tinnitus was shown 
during service.  The Board notes, however, that the absence 
of in-service evidence of hearing loss is not fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Likewise, pertinent to the Veteran's 
claim for tinnitus, service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran submitted the results of a private hearing tests 
conducted in November and December 2004.  These results 
indicate hearing loss to an extent recognized as a disability 
for VA purposes.  In December 2004, the Veteran complained of 
his ears feeling stopped up.  On a December 2004 private 
audiometric testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
20
35
LEFT
35
30
30
50
50

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The Veteran was diagnosed with bilateral mixed hearing loss.

On March 2005 VA audiometric testing, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
45
LEFT
25
25
35
40
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 in the left ear.

The audiologist noted that the Veteran reported noise 
exposure from mortars, small arms fire, and artillery.  The 
Veteran denied post-service noise exposure.  The Veteran was 
diagnosed with mild bilateral sensorineural hearing loss, 
although the Board notes that the Veteran did not have 
hearing loss of the right ear to the extent recognized as a 
disability on VA testing.  The audiologist also noted that 
hearing test at retirement was within normal limits and 
hearing changes related to noise exposure were not thought to 
progress once the noise source is removed.  The audiologist 
opined that it was therefore less likely as not that the 
Veteran's hearing loss is related to his military service.

The Veteran reported suffering from constant tinnitus that 
began in service.  He could not recall a specific 
precipitating event.  The Veteran was diagnosed with constant 
tinnitus of the left ear.  The audiologist noted that the 
Veteran did not complain about tinnitus at service or anytime 
since retirement.  There was no indication of loss of hearing 
at discharge.  She opined that it was therefore less likely 
as not that his tinnitus is related to military service.

The above-cited  evidence reflects that the Veteran currently 
has bilateral hearing loss to an extent recognized as a 
disability for VA purposes (pursuant to 38 U.S.C.A. § 3.385, 
as the December 2004 VA audiology note reflects that the 
auditory threshold in 3000 and 4000 Hertz was 40 decibels or 
greater in the left ear (i.e. 50 decibels) and his right ear 
speech discrimination score was then 84 percent).  Also, the 
Veteran is competent to assert that he has ringing in ears, 
or tinnitus (see Charles v. Principi, 16 Vet. App. 370 
(2002)), and he was diagnosed with left ear tinnitus on March 
2005 VA examination.  However, despite the presence of 
current disability, and the credible evidence of in-service 
noise exposure (discussed above),  each claim must be denied 
on the basis of medical nexus.

Here, the post-service evidence does not reflect any 
documented complaints of tinnitus or any indication of 
hearing loss for almost 20 years after active military 
service.  The Board recognizes that the Veteran now reports 
that he had hearing loss and ringing in his ears during 
service; however, such is not reflected in the service 
treatment records, and is, in fact, inconsistent with what he 
then reported.  On the question of whether each claimed 
disability had its onset in service, the Board finds more 
credible the Veteran's report at separation from service that 
he had no ear trouble (as reflected in contemporaneous 
records), than to his current assertions of what took place 
in service, advanced many years later in connection with a 
claim for benefits.  The Board points out that the in-service 
statement was made closer in time to the relevant period and 
was made in connection with medical examination.  

Thus, the evidence does not credibly establish hearing loss 
or tinnitus in service or for many years thereafter.  The 
Board points out that the passage of many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection for the disability.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the only competent opinion on the question of nexus 
between bilateral hearing loss and tinnitus disabilities and 
service-that provided in March 2005-as noted above-is 
adverse to the claims.  The Board accepts the nexus opinion 
in connection with each claim as credible, based as it was 
upon full consideration of the Veteran's documented history 
and assertions.  Significantly, neither the  Veteran nor his 
representative has presented or identified  contrary 
competent opinion that, in fact, supports either claim.

Finally, the Board notes that, as for any direct assertions 
by the Veteran and/or his representative that there exists a 
medical relationship between each disability under 
consideration and service, such assertions provide no basis 
for allowance of the claim.  As indicated above, the matter 
of medical nexus upon which each claim turns is a matter 
within the province of trained professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
appellant nor his representative is shown to be other than a 
layperson without appropriate training and expertise, neither 
is competent to render a probative (persuasive) opinion on 
such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


